Title: From Thomas Jefferson to St. John de Crèvecoeur, 8 December 1786
From: Jefferson, Thomas
To: Crèvecoeur, Michel Guillaume St. John de



Dear Sir
Friday Dec. 8.

Having this moment finished reading the New York papers, I send them to you. As soon as you are done with them I shall be glad to receive them again, as Mr. Short has not read them. Mr. and Mrs. Marmontel come to take a dinner with me the day after tomorrow. (Sunday.) I wish the good Countess D’Houdetot may be disengaged for that day and would be so friendly as to come also. We dine at three o’clock. I do not ask you, because a person (Mr. P. M.) will come with Monsr. Marmontel, who is I believe disagreeable to you. Nevertheless of this you are the best judge; you know I shall be happy to see you if the party will be agreeable to you. Will you be so good as to make the proposition to the Countess and to send me her answer? Bon soir, your’s affectionately,

Th: Jefferson

